Back to Form 8-K [form8-kalternative.htm]
Exhibit 10.1



 
WELLCARE HEALTH PLANS, INC.
 
INDEMNIFICATION AGREEMENT
 
 
                                    This INDEMNIFICATION AGREEMENT (this
“Agreement”) is entered into as of __________, 20__ (the “Effective Date”) by
and between WellCare Health Plans, Inc., a Delaware corporation (the “Company”),
and ____________ (“Indemnitee”).  Capitalized terms used and not otherwise
defined in the section or provision of this Agreement in which they are used
have the meanings set forth in Section 10 hereof.
 
RECITALS
 
A.                The Board of Directors of the Company has determined that the
increasing difficulty in attracting and retaining qualified persons as directors
and officers is detrimental to the best interests of the Company’s stockholders
and that the Company should act to assure such persons that there will be
adequate insurance and indemnification against risks of claims and actions
against them arising out of their service to and activities on behalf of the
Company.
 
B.                 Section 145 of the General Corporation Law of the State of
Delaware (the “DGCL”) empowers the Company to indemnify and advance expenses to
its officers, directors, employees and agents by agreement and to indemnify and
advance expenses to persons who serve, at the request of the Company, as
directors, officers, employees, or agents of other corporations or enterprises,
and expressly provides that the indemnification provided by Section 145 is not
exclusive.
 
C.                 The Company has adopted provisions in its Certificate of
Incorporation providing for mandatory indemnification of its officers and
directors to the fullest extent permitted by applicable law, subject to certain
limitations specified in the Certificate of Incorporation, and the Company
wishes to clarify and enhance the rights and obligations of the Company and the
Indemnitee with respect to indemnification and advancement of expenses.
 
D.                To the extent that Indemnitee previously has entered into an
indemnification agreement with the Company that remains in full force and effect
(a “Previous Agreement”), the Company desires that such Previous Agreement shall
govern the indemnification rights and obligations of Indemnitee and the Company
with respect to Proceedings (as defined below) that arose or may arise from
actual or alleged events, occurrences, acts or omissions occurring prior to the
Effective Date (regardless of whether such Proceedings were or are initiated
before, on or after the Effective Date).
 
E.                 Regardless of whether an Indemnitee has entered into a
Previous Agreement, the Company desires that this Agreement shall govern the
indemnification rights and obligations of Indemnitee and the Company with
respect to Proceedings initiated on or after the Effective Date and arising out
of actual or alleged events, occurrences, acts or omissions occurring on or
after the Effective Date.


 
 

--------------------------------------------------------------------------------

 


F.                 The Company desires to attract and retain the services of
highly qualified individuals, such as Indemnitee, to serve the Company and/or
one or more of its Subsidiaries and, in order to induce Indemnitee to provide or
to continue to provide services to the Company and/or one or more of its
Subsidiaries, wishes to provide for the indemnification and advancing of
expenses to Indemnitee to the maximum extent permitted by law.
 
G.                 In view of the considerations set forth above, the Company
desires that Indemnitee be entitled to indemnification and advancement, subject
to and in accordance with the terms and conditions set forth herein.
 
                                    NOW, THEREFORE, the Company and Indemnitee
hereby agree as follows:
 
1.          Indemnification and Advancement of Expenses
 
                                    (a)          Indemnification for Losses
 
                                    To the fullest extent permitted by
applicable law and in a manner permitted by such law, if Indemnitee is or was or
becomes, a party to or is otherwise involved in any Proceeding, or is or was
threatened to be made a party to or a participant in any such Proceeding, by
reason of the Indemnitee’s Corporate Status, or by reason of (or arising in part
out of) any actual or alleged event or occurrence related to the Indemnitee’s
Corporate Status, or by reason of any actual or alleged act or omission on the
part of Indemnitee taken or omitted in or relating to the Indemnitee’s Corporate
Status, then the Company shall indemnify Indemnitee against any and all Losses
actually and reasonably incurred by the Indemnitee or on the Indemnitee’s behalf
in connection with such a Proceeding or any claim, issue, or matter therein.
 
                                    (b)             Indemnification for Expenses
as a Witness
 
                              Notwithstanding anything in this Agreement to the
contrary, to the fullest extent permitted by applicable law and in a manner
permitted by such law, to the extent that the Indemnitee, by reason of the
Indemnitee’s  Corporate Status, is or was or becomes, or is or was threatened to
be made, a witness in any Proceeding to which the Indemnitee is not a party, the
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by the Indemnitee or on the Indemnitee’s behalf in connection
therewith.


(c)             Mandatory Payment of Expenses
 
                                   Notwithstanding any other provision of this
Agreement to the contrary, to the extent that Indemnitee has been successful on
the merits or otherwise, including, without limitation, the dismissal of an
action without prejudice, in defense of any Proceeding or in the defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against all
Expenses incurred by Indemnitee in connection therewith.
 
(d)             Procedure for Determination of Entitlement to Indemnification
 
      (i)           To obtain indemnification under this Agreement, the
Indemnitee shall submit to the Company a written request for indemnification,
including therein or therewith, except to the extent previously provided to the
Company in connection with a request or requests for advancement pursuant to
Section 1(e) hereof, a statement or statements reasonably evidencing all Losses
incurred or paid by or on behalf of the Indemnitee and for which indemnification
is requested.  The Secretary of the Company shall, promptly upon receipt of such
a request for indemnification, advise the Board of Directors in writing that the
Indemnitee has requested indemnification.


 
 

--------------------------------------------------------------------------------

 
 
      (ii)           Upon written request by the Indemnitee for indemnification
pursuant to the first sentence of Section 1(d)(i) hereof, if required by
applicable law and to the extent not otherwise provided pursuant to the terms of
this Agreement, a determination with respect to the Indemnitee’s entitlement to
indemnification shall be made in the specific case by the Reviewing Party.  If
there has not been a Change in Control, or if there has been a Change in Control
which has been approved by a majority of the directors of the Company who were
directors immediately prior to the Change in Control (the “Incumbent
Directors”), the Reviewing Party shall be selected by the Board of Directors of
the Company by a majority vote of the Disinterested Directors, and if there has
been a Change in Control which has not been approved by a majority of the
Incumbent Directors, the Reviewing Party shall be Independent Legal Counsel.


      (iii)           Notice in writing of any determination as to the
Indemnitee’s entitlement to indemnification shall be delivered to the Indemnitee
promptly after such determination is made, and if such determination of
entitlement to indemnification has been made by Independent Counsel, such
determination shall be set forth in a written opinion addressed to the Board of
Directors, and such notice to Indemnitee shall be accompanied by a copy of such
written opinion.  If it is determined that the Indemnitee is entitled to
indemnification, then payment to the Indemnitee of all amounts to which the
Indemnitee is determined to be entitled shall be made within thirty (30) days
after such determination.  If it is determined that the Indemnitee is not
entitled to indemnification, then the written notice to the Indemnitee (or, if
such determination has been made by Independent Counsel in a written opinion,
the copy of such written opinion delivered to the Indemnitee) shall disclose the
basis upon which such determination is based.


 
(e)
Advancement of Expenses

 
                Notwithstanding anything in this Agreement to the contrary, but
subject to Section 8(b) hereof, if Indemnitee is or was or becomes a party to or
is otherwise involved in any Proceeding (including as a witness), or is or was
threatened to be made a party to or a participant (including as a witness) in
any such Proceeding, by reason of the Indemnitee’s Corporate Status, or by
reason of (or arising in part out of) any actual or alleged event or occurrence
related to the Indemnitee’s Corporate Status, or by reason of any actual or
alleged act or omission on the part of Indemnitee taken or omitted in or
relating to the Indemnitee’s Corporate Status, then the Company shall advance
all Expenses actually and reasonably incurred by or on behalf of the Indemnitee
in connection with any such Proceeding in advance of the final disposition of
such Proceeding within ten (10) calendar days after the receipt by the Company
of invoices presented to Indemnitee for such Expenses; provided Indemnitee shall
undertake to repay any Expenses advanced if it shall ultimately be determined
that the Indemnitee is not entitled to be indemnified against such Expenses
under this Agreement or otherwise.  Any advances and undertakings to repay
pursuant to this Section 3 shall be unsecured and interest free.


 
 

--------------------------------------------------------------------------------

 
 
2.         Remedies of Indemnitee
 
(a)             Adjudication of Entitlement to Indemnification or Advancement
 
                In the event that (i) a determination is made by the Reviewing
Party pursuant to Section 1(d) of this Agreement that the Indemnitee is not
entitled to indemnification, (ii) advancement of Expenses is not timely made
pursuant to Section 2 of this Agreement, (iii) if the determination of
entitlement to indemnification is not to be made by Independent Counsel pursuant
to Section 1(d) hereof, no determination of entitlement to indemnification shall
have been made pursuant to Section 1(d) within thirty (30) days after receipt by
the Company of the Indemnitee’s written request for indemnification, (iv) if the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 1(d) hereof, no determination of entitlement to
indemnification shall have been made pursuant to Section 1(d) hereof within
sixty (60) days after receipt by the Company of the Indemnitee’s written request
for indemnification, (v) payment of indemnification is not made pursuant to
Section 1(b) or Section 1(c) of this Agreement within thirty (30) days after
receipt by the Company of a written request therefor, or (vi) payment of
indemnification pursuant to Section 1(a) of this Agreement is not made within
thirty (30) days after a determination has been made pursuant to Section 1(d)
that the Indemnitee is entitled to indemnification, then the Indemnitee shall be
entitled to commence a proceeding in the Court of Chancery of the State of
Delaware (or other court of competent jurisdiction) seeking to establish or
enforce the Indemnitee’s entitlement to such indemnification or advancement of
Expenses, and the Company hereby consents to service of process and to appear in
any such proceeding commenced in the Court of Chancery of the State of Delaware.
If a determination shall have been made by the Reviewing Party pursuant to
Section 1(d) of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 2(a)
shall be conducted in all respects as a de novo trial on the merits and the
Indemnitee shall not be prejudiced by reason of any adverse determination by the
Reviewing Party.
 
 
(b)
Notice by Indemnitee

 
                                   Indemnitee shall, as a condition precedent to
Indemnitee’s right to be indemnified under this Agreement, provide the Company
notice in writing as soon as practicable of any Proceeding for which
indemnification will or could be sought under this Agreement.  The failure of
the Indemnitee to so notify the Company shall not relieve the Company of any
obligation that it may have to the Indemnitee under this Agreement or otherwise,
except to the extent the Company is materially prejudiced by such failure.
 
(c)              No Presumptions; Burden of Proof
 
      (i)           For purposes of this Agreement, the termination of any
Proceeding by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendre or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.  In addition, neither
the failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law, shall
be a defense to Indemnitee’s claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief.


 
 

--------------------------------------------------------------------------------

 
 
      (ii)           In connection with any determination by the Reviewing Party
or the Court of Chancery of the State of Delaware (or other court of competent
jurisdiction) as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proof shall be on the Company to establish that Indemnitee is not
so entitled.


 
(d)
Notice to Insurers

 
                                    If, at the time of the receipt by the
Company of a notice of a Proceeding pursuant to Section 2(b) hereof, the Company
has liability insurance in effect which may cover such Proceeding, the Company
shall give prompt notice of the commencement of such Proceeding to the insurers
in accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such action, suit, proceeding, inquiry or investigation in accordance with the
terms of such policies.
 
3.         Scope; Nonexclusivity
 
(a)              Scope
 
                                    It is understood that the parties to this
Agreement intend for this Agreement to be interpreted and enforced so as to
provide indemnification and advancement of Expenses to Indemnitee to the fullest
extent now or hereafter permitted by law, subject only to the express exceptions
and limitations otherwise set forth in this Agreement.  In the event of any
change after the date of this Agreement in any applicable law, statute or rule
which expands the right of a member of the Board of Directors or an officer,
employee, agent or fiduciary of the Company or any Subsidiary, as applicable, to
receive indemnification from the Company, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits afforded by
such change.  In the event of any change in any applicable law, statute or rule
which narrows the right of a member of the Board of Directors or an officer,
employee, agent or fiduciary of the Company or any Subsidiary, as applicable, to
receive indemnification from the Company, such change, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder.
 
 
(b)
Nonexclusivity

 
                                   The indemnification and advancement of
Expenses provided by this Agreement shall be in addition to any rights to which
Indemnitee may be entitled under the certificate of incorporation, bylaws, or
similar organizational documents of the Company or any Subsidiary, any
agreement, any vote of stockholders or disinterested directors, the General
Corporation Law of the State of Delaware, or otherwise.  Notwithstanding
anything in this Section 3(b) to the contrary, to the extent the time periods
specified in Sections 1 and 2 hereof with respect to the time at which the
Indemnitee shall be entitled to seek an adjudication as to the Indemnitee’s
entitlement to indemnification or advancement differ from similar time periods
specified in the Company’s Certificate of Incorporation or Bylaws, the time
periods set forth in Sections 1 and 2 hereof shall control and be binding on the
Indemnitee and the Company and shall be deemed a waiver of any contrary right
specified in the Company’s Certificate of Incorporation or Bylaws.


 
 

--------------------------------------------------------------------------------

 
 
 
4.
No Duplication of Payments

 
                                    Except to the extent required by applicable
law, the Company shall not be liable under this Agreement to make any payment to
Indemnitee with respect to amounts otherwise indemnifiable hereunder (or for
which advancement is otherwise provided hereunder) if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement, governing documents of the Company or Another
Enterprise, or otherwise.  Nothing hereunder is intended to affect any right of
contribution of or against the Company in the event the Company and any other
person or persons have co-equal obligations to indemnify or advance expenses to
Indemnitee.
 
5.         Partial Indemnification
 
                                    If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Losses incurred in connection with any Proceeding, but not for all of
the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion of such Losses to which Indemnitee is entitled.
 
 
6.
Mutual Acknowledgement

 
                                    Both the Company and Indemnitee acknowledge
that in certain instances, Federal law or applicable public policy may prohibit
the Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise.  Indemnitee understands and
acknowledges that the Company may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Company’s right
under public policy to indemnify Indemnitee.
 
7.         Maintenance of Liability Insurance
 
                                   The Company shall, from time to time, make
the good faith determination whether or not it is practicable for the Company to
obtain and maintain a policy or policies of insurance with reputable insurance
companies providing the officers and directors of the Company with coverage for
losses from wrongful acts, or to ensure the Company’s performance of its
indemnification obligations under this Agreement.  Among other considerations,
the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage.  In all policies of director and
officer liability insurance, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Company’s directors, if Indemnitee is a
director, or to the Company’s officers, if Indemnitee is not a director of the
Company but is an officer.  Notwithstanding the foregoing, the Company shall
have no obligation to obtain or maintain such insurance if the Company
determines in good faith that such insurance is not reasonably available, if the
premium costs for such insurance are disproportionate to the amount of coverage
proved, if the coverage provided by such insurance is limited by exclusions so
as to provide an insufficient benefit, or if Indemnitee is covered by similar
insurance maintained by a parent or Subsidiary of the Company.


 
 

--------------------------------------------------------------------------------

 
 
8.         Exceptions
 
                                    Notwithstanding anything to the contrary
herein other than Section 1(c) hereof, the Company shall not be obligated
pursuant to the terms of this Agreement:
 
 
(a)
Unlawful Claims

 
                                   To indemnify Indemnitee with respect to any
Proceeding if a final decision by a court having jurisdiction shall have
determined that such indemnification is not lawful;
 
 
(b)
Proceedings Initiated by Indemnitee

 
                                    To indemnify or advance Expenses to
Indemnitee with respect to Proceedings initiated or brought voluntarily by
Indemnitee and not by way of defense, except (i) as provided in Section 13 of
this Agreement, (ii) with respect to any Proceeding specifically authorized by
the Board of Directors, or (iii) as otherwise required under Section 145 of the
Delaware General Corporation Law; provided, however, that such indemnification
or advancement of Expenses may be provided by the Company in specific cases if
the Board of Directors determines it to be appropriate; or
 
 
(c)
Claims Under Section 16(b)

 
                                    To indemnify Indemnitee for Losses incurred
or sustained by or on behalf of Indemnitee in any Proceeding for an accounting
of profits arising from the purchase and sale by Indemnitee of securities of the
Company in violation of Section 16(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), rules and regulations promulgated thereunder, or
any similar provisions of any federal, state or local statute; or
 
 
(d)
Standards of Conduct

 
                                    Unless ordered by a court in a proceeding
pursuant to Section 2(a) hereof or otherwise, and except as provided in Section
1(c) and (to the extent permitted by applicable law) Section 1(b) of this
Agreement, to indemnify Indemnitee for any Losses incurred by or on behalf of
Indemnitee in connection with any Proceeding if a determination has not been
made by the Reviewing Party in the specific case that Indemnitee has satisfied
any standards of conduct required as a condition to indemnification under
Section 145 of the Delaware General Corporation Law.
 
 
 

--------------------------------------------------------------------------------

 
 
9.         Period of Limitations
 
    No legal action shall be brought and no cause of action shall be asserted by
or in the right of the Company against Indemnitee, Indemnitee’s estate, spouse,
heirs, executors or personal or legal representatives after the expiration of
three (3) years from the date of accrual of such cause of action, and any claim
or cause of action of the Company shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within such three-year
period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action, such shorter period shall
govern.
 
 
10.
Construction of Certain Terms and Phrases

 
    As used in this Agreement, the following terms and phrases shall have the
meanings set forth below:
 
    (a)              “Another Enterprise” and “Other Enterprise” refer to a
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan, or any other form of enterprise, other than the Company.
 

    (b)             A “Change in Control” shall be deemed to have occurred if
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, (A) who is or becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s then
outstanding Voting Securities, increases his beneficial ownership of such
securities by 5% or more over the percentage so owned by such person, or
(B) becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than 20%
of the total voting power represented by the Company’s then outstanding Voting
Securities, (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii)  the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 80% of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of (in one transaction or a series of transactions)
all or substantially all of the Company’s assets.
 
    (c)             References to the “Company” shall include, in addition to
the resulting corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, officer, employee, agent or fiduciary of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.


 
 

--------------------------------------------------------------------------------

 
 
    (d)             “Corporate Status” describes the Indemnitee’s status as a
present or former director, officer, employee, agent, or fiduciary of the
Company or any Subsidiary, or the Indemnitee’s status as a director, officer,
employee, agent, or fiduciary of Another Enterprise to the extent the Indemnitee
is or was serving in such capacity with respect to such Other Enterprise at the
request of Company or any Subsidiary.
 
    (e)              “Expense” shall include, without limitation, attorneys’
fees; retainers; disbursements of counsel; court costs; filing fees; transcript
costs; fees and expenses of experts; fees and expenses of witnesses; fees and
expenses of accountants and other consultants (excluding public relations
consultants unless approved in advance by the Company); travel expenses;
duplicating and imaging costs; printing and binding costs; telephone charges;
facsimile transmission charges; computer legal research costs; postage; delivery
service fees; fees and expenses of third-party vendors; the premium, security
for, and other costs associated with any bond (including supersedeas or appeal
bonds, injunction bonds, cost bonds, appraisal bonds or their equivalents), in
each case incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding, as well as all other “expenses” within
the meaning of that term as used in Section 145 of the General Corporation Law
of the State of Delaware and all other disbursements or expenses of types
customarily and reasonably incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, actions, suits, or proceedings
similar to or of the same type as the Proceeding with respect to which such
disbursements or expenses were incurred; but, notwithstanding anything in the
foregoing to the contrary, “Expenses” shall not include amounts of judgments,
penalties, or fines actually levied against the Indemnitee in connection with
any Proceeding.
 
    (f)              “Independent Legal Counsel” shall mean an attorney or firm
of attorneys who shall not have otherwise performed services for the Company or
Indemnitee within the last three years (other than with respect to matters
concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).  Independent Legal Counsel
shall be selected as follows:  (i) by a majority of the Disinterested Directors
if there has not been a Change in Control or if there has been a Change in
Control which has been approved by a majority of the Incumbent Directors; or
(ii) by Indemnitee, subject to the approval by a majority of the Disinterested
Directors (which shall not be unreasonably withheld), if there has been a Change
in Control which has not been approved by a majority of the Incumbent
Directors.  The Company agrees to pay the reasonable fees of the Independent
Legal Counsel, regardless of which party selects the Independent Legal Counsel.
 
 
 

--------------------------------------------------------------------------------

 


    (g)             “Losses” means all Expenses, judgments, penalties, fines
(including any excise taxes assessed on Indemnitee with respect to an employee
benefit plan), liabilities, and amounts paid in settlement (if such settlement
is approved in advance by the Company, which approval shall not be unreasonably
withheld or delayed) in connection with a Proceeding, and any federal, state,
local or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement.
 
    (h)             “Proceeding” means any threatened, pending, or completed
action, suit, arbitration, alternative dispute resolution mechanism,
investigation (including any internal investigation), inquiry, administrative
hearing, or any other threatened, pending, or completed proceeding, whether
brought by or in the right of the Company or otherwise, and whether civil,
criminal, administrative, or investigative.
 
    (i)               “Reviewing Party” shall mean (i) the Board of Directors
acting by a majority vote of the directors who are not and were not parties to
the Proceeding in respect of which indemnification is being sought (the
“Disinterested Directors”), even though less than a quorum of the Board of
Directors, (ii) a committee of some or all of the Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Board of Directors, or (iii) Independent Legal Counsel.
 
    (j)               “Subsidiary” shall mean any corporation, partnership,
limited liability company, or other entity of which more than 50% of the voting
power represented by the outstanding voting securities or other equity interests
is owned, directly or indirectly, by the Company, by the Company and one or more
other Subsidiaries, or by one or more other Subsidiaries.
 
     (k)             “Voting Securities,” when used with reference to the Voting
Securities of the Company, shall mean any securities of the Company that vote
generally in the election of directors.
 
    (l)               References herein to a director of Another Enterprise (or
a director of an Other Enterprise) or to a director of a Subsidiary shall
include, in the case of any entity that is not managed by a board of directors,
such other position, such as manager or trustee or member of the governing body
of such entity, that entails responsibility for the management and direction of
such entity’s affairs, including, without limitation, the general partner of any
partnership (general or limited) and the manager or managing member of any
limited liability company.
 
    (m)             (1) References herein to the Indemnitee’s serving at the
request of the Company or a Subsidiary as a director, officer, employee, agent,
or fiduciary of Another Enterprise shall include any service as a director,
officer, employee, or agent of the Company or any Subsidiary that imposes duties
on the Indemnitee, or involves services by the Indemnitee, with respect to an
employee benefit plan of the Company or any of its affiliates, other than solely
as a participant or beneficiary of such a plan; and (2) if the Indemnitee has
acted in good faith and in a manner such the Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, the Indemnitee shall be deemed to have acted in a manner not opposed to
the best interests of the Company for purposes of this Agreement and applicable
law.


 
 

--------------------------------------------------------------------------------

 
 
11.       Counterparts
 
                                    This Agreement may be executed in one or
more counterparts, each of which shall constitute an original.
 
 
12.
Binding Effect; Successors and Assigns; Survival of Rights

 
                                    This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), assigns, spouses, heirs, and personal and legal
representatives.  The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance reasonably satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.  The indemnification, advancement, and other
rights provided by, or granted pursuant to, this Agreement shall continue during
the period that the Indemnitee is a director, officer, employee, agent, or
fiduciary of the Company or a Subsidiary or is serving in any such capacity with
respect to Another Enterprise at the request of the Company or a Subsidiary, and
shall continue after such period so long as Indemnitee shall be subject to any
possible Proceeding (including any appeal therefrom), by reason of Indemnitee’s
Corporate Status, or by reason of (or arising in part out of) any actual or
alleged event or occurrence related to the Indemnitee’s Corporate Status, or by
reason of any actual or alleged act or omission on the part of Indemnitee taken
or omitted in or relating to the Indemnitee’s Corporate Status, and shall
further continue for such period of time following the conclusion of any such
Proceeding as may be reasonably necessary for Indemnitee to enforce rights and
remedies pursuant to this Agreement as provided in Section 2 of this Agreement.
 
13.        Attorneys’ Fees and Other Expenses in Enforcement Proceedings
 
                In the event that (a) the Indemnitee commences a proceeding
seeking (1) to establish or enforce the Indemnitee’s entitlement to
indemnification or advancement of Expenses pursuant to the terms of this
Agreement, (2) to otherwise enforce Indemnitee’s rights under or to interpret
the terms of this Agreement, (3) to recover damages for breach of this
Agreement, (4) to establish or enforce Indemnitee’s entitlement to
indemnification or advancement pursuant to the Certificate of Incorporation or
Bylaws of the Company, or (5) to enforce or interpret the terms of any liability
insurance policy maintained by the Company (each such proceeding an “Indemnitee
Enforcement Proceeding”), or (b) the Company commences a proceeding against the
Indemnitee seeking (1) to recover, pursuant to an undertaking or otherwise,
amounts previously advanced to Indemnitee, (2) to enforce the Company’s rights
under or to interpret the terms of this Agreement, or (3) to recover damages for
breach of this Agreement (each such proceeding a “Company Enforcement
Proceeding” and together with each form of Indemnitee Enforcement Proceeding, an
“Enforcement Proceeding”), then the Indemnitee shall be entitled to recover from
the Company, and shall be indemnified by the Company against, any and all
Expenses actually and reasonably incurred by or on behalf of such Indemnitee in
connection with such Enforcement Proceeding, but only if (and only to the
extent) the Indemnitee prevails therein.  The Company also shall be required to
advance all Expenses actually and reasonably incurred by or on behalf of the
Indemnitee in connection with any Enforcement Proceeding in advance of the final
disposition of such proceeding within ten (10) calendar days after the receipt
by the Company of invoices presented to Indemnitee for such Expenses; provided
Indemnitee undertakes to repay any Expenses so advanced if and to the extent
Indemnitee does not prevail in such Enforcement Proceeding.


 
 

--------------------------------------------------------------------------------

 

 
14.
Notice

 
                                    All notices and other communications
required or permitted hereunder shall be in writing, shall be effective when
received, and shall in any event be deemed to be received (a) five (5) days
after deposit with the U.S. Postal Service or other applicable postal service,
if delivered by certified or registered mail, postage prepaid, (b) upon
delivery, if delivered by hand, (c) one business day after the business day of
deposit with Federal Express or similar overnight courier, freight prepaid, or
(d) one day after the business day of delivery by facsimile transmission, if
delivered by facsimile transmission, with copy by first class mail, postage
prepaid, and shall be addressed if to Indemnitee, at Indemnitee’s address as set
forth beneath Indemnitee’s signature to this Agreement and if to the Company at
the address of its principal corporate offices (attention: Secretary) or at such
other address as a party may designate by ten days’ advance written notice to
the other party hereto.
 
 
15.
Headings

 
                                    The headings used in this Agreement have
been inserted for convenience of reference only and do not define or limit the
provisions hereof.
 
16.       Severability
 
                                    The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law.  Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitations, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
 
 
17.
Choice of Law; Submission to Jurisdiction; Service of Process

 
                                   This Agreement shall be governed by and its
provisions construed and enforced in accordance with the laws of the State of
Delaware, as applied to contracts between Delaware residents, entered into and
to be performed entirely within the State of Delaware, without regard to the
conflict of laws principles thereof.  The Company and the Indemnitee each hereby
irrevocably and unconditionally (i) agrees and consents to the nonexclusive
jurisdiction of the courts of the State of Delaware for all purposes in
connection with any action, suit, or proceeding that arises out of or relates to
this Agreement and agrees that any such action instituted under this Agreement
may be brought in the Court of Chancery of the State of Delaware or other court
of the State of Delaware having jurisdiction over such matter; (ii) waives any
objection to the laying of venue of any such action or proceeding in the courts
of the State of Delaware; and (iii) waives, and agrees not to plead or to make,
any claim that any such action or proceeding brought in the courts of the State
of Delaware has been brought in an improper or otherwise inconvenient
forum.  Each of the Company and the Indemnitee hereby consents to service of any
summons and complaint and any other process that may be served in any action,
suit, or proceeding arising out of or relating to this Agreement by mailing by
certified or registered mail, with postage prepaid, copies of such process to
such party at its address for receiving notice pursuant to Section 14
hereof.  Nothing herein shall preclude service of process by any other means
permitted by applicable law.


 
 

--------------------------------------------------------------------------------

 
 
18.       Subrogation
 
                                    In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee who shall execute all documents required
and shall do all acts that may be necessary to secure such rights and to enable
the Company effectively to bring suit to enforce such rights.
 
19.       Amendment and Termination
 
                                    No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.
 
20.       Effective Date; Prior Agreements
 
                                    This Agreement shall be effective as of the
Effective Date and shall govern the indemnification rights and obligations of
Indemnitee and the Company with respect to Proceedings arising from (a) any
actual or alleged event or occurrence related to Indemnitee’s Corporate Status,
or (b) any actual or alleged act or omission on the part of Indemnitee taken or
omitted in or relating to Indemnitee’s Corporate Status, occurring in the case
of both (a) and (b) on or after the Effective Date.  To the extent that
Indemnitee has a Previous Agreement, the indemnification rights and obligations
of Indemnitee and the Company with respect to proceedings that arose or may
arise from actual or alleged events, occurrences, acts or omissions occurring
prior to the Effective Date (regardless of whether such proceedings were or are
initiated before, on or after the Effective Date) shall be governed by such
Previous Agreement and not this Agreement.
 
21.       Integration and Entire Agreement
 
                                    This Agreement sets forth the entire
understanding between the parties hereto and supersedes (except as set forth in
paragraph 20) and merges all previous written and oral negotiations,
commitments, understandings and agreements relating to the subject matter hereof
between the parties hereto.
 


 
 

--------------------------------------------------------------------------------

 
 
                        22.       No Construction as Employment Agreement
 
                                    Nothing contained in this Agreement shall be
construed as giving Indemnitee any right to be retained in the employ of the
Company or any of its Subsidiaries.
 


[SIGNATURE PAGE FOLLOWS]
 


 
 

--------------------------------------------------------------------------------

 
 
                                    IN WITNESS WHEREOF, the parties hereto have
executed this Agreement as of the date first above written.
 
WELLCARE HEALTH PLANS, INC.
 
By: 
______________________________                                                                     
Name: 
____________________________                                                       
Title: 
_____________________________                                                                      
 
AGREED TO AND ACCEPTED BY:
 
Signature:  ____________________   
                                                          
Name:                                                        
        
Address:  _____________________
 
_____________________________                                                         


Facsimile: 
____________________                                                                       
Phone: 
______________________                                                                          




 